BARNARD, P. J.
This is a motion to dismiss the appeal under the provisions of rule V, section 1 of the Rules for the Supreme Court and District Courts of Appeal.
The clerk’s and reporter’s transcripts were filed in this court on March 25, 1941. No briefs have been filed and no appearance was made on behalf of the appellants in response to the notice of motion to dismiss the appeal. When the motion was heard counsel for the respondent stated that counsel for the appellants had informed him that no opposition would be made to the granting of the motion.
The appeal is dismissed.
Marks, J., and Mundo, J., pro tem., concurred.